DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 18, 2020 has been entered.

Status of the Claims
	Claims 1-174 were originally filed October 1, 2018.
	The amendment received October 1, 2018 canceled claims 1-174 and added new claims 175-215.
	The amendment received February 18, 2020 amended claims 175-186 and 196-199; canceled claims 189-195 and 205-211; and added claims 216-228.
	The amendment received September 18, 2020 amended claims 175, 181, 185, 186, 188, 218, 227, and 228; canceled claims 176-180, 183, 184, 187, 196-204, 212-217, and 219-226; and added new claims 229 and 230.
	Claims 175, 181, 182, 185, 186, 188, 218, and 227-230 are currently pending and under consideration.
Election/Restrictions
Applicants elected, without traverse, Group I (claims 175-189, 192-205, and 208-215) in the reply filed on October 11, 2019. Claims 190, 191, 206, and 207 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. 

Applicants elected, without traverse, SEQ ID NO: 13, SEQ ID NO: 23, and therapeutic agent in the reply filed on October 11, 2019. Please note: for the species of “any and all additional components”, applicants elected “use as a therapeutic agent for the treatment and/or prevention of Huanglongbing (HLB)” which is a function and not additional components of the composition. Claims 187-187, 189, 192-195, 200-205, and 208-215 are withdrawn from without traverse in the reply filed on October 11, 2019. Please note: SEQ ID NO: 16 is SEQ ID NO: 13-SEQ ID NO: 23-SEQ ID NO: 13.

Priority
The present application was filed October 1, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2020 is being considered by the examiner.

Duplicate Claim Warning
Due to the cancellation of the potential duplicate claims (i.e. 180, 184, 196-199, and 220-225) in the amendment received September 18, 2020, the Duplicate Claim Warnings are withdrawn.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Withdrawn Objections
	The objection to the disclosure regarding embedded hyperlinks and/or other forms of browser-executable code is withdrawn in view of the amendment received September 18, 2020.
The objection to claim 175 regarding “SEQ ID NOs.” should read “SEQ ID NOs:” (e.g. embedded period should be a colon) is withdrawn in view of the amendment received September 18, 2020.  
The objection to claim 180 regarding “SEQ ID NOs.” should read “SEQ ID NOs:” (e.g. embedded period should be a colon) is withdrawn in view of the cancellation of the claim in the amendment received September 18, 2020.  

The objection to claim 183 regarding “SEQ ID NOs.” should read “SEQ ID NOs:” (e.g. embedded period should be a colon) is withdrawn in view of the cancellation of the claim in the amendment received September 18, 2020.  
The objection to claim 185 regarding “SEQ ID NO 23” should read “SEQ ID NO: 23” is withdrawn in view of the amendment received September 18, 2020.  

The objection to claim 199 regarding “has a no toxicity” should read “has no toxicity” and “phytotoxcicity” should read “phytotoxicity” is withdrawn in view of the cancellation of the claim in the amendment received September 18, 2020.  

The objection to claim 216 regarding “phytotoxcicity” should read “phytotoxicity” is withdrawn in view of the cancellation of the claim in the amendment received September 18, 2020.  

The objection to claim 217 regarding claim 217 should depend on claim 175 which directly refers to the first and second amphipathic helical peptide is withdrawn in view of the cancellation of the claim in the amendment received September 18, 2020.  

The objection to claim 219 regarding claim 219 should depend on claim 218 which directly refers to the linker is withdrawn in view of the cancellation of the claim in the amendment received September 18, 2020. 

The objection to claim 224 regarding “SEQ ID NOs.” should read “SEQ ID NOs:” (e.g. embedded period should be a colon) is withdrawn in view of the cancellation of the claim in the amendment received September 18, 2020.  

The objection to claim 225 regarding “SEQ ID NOs.” should read “SEQ ID NOs:” (e.g. embedded period should be a colon) is withdrawn in view of the cancellation of the claim in the amendment received September 18, 2020.  

Withdrawn Rejections
	The rejection of claims 220-223 and 226 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment received September 18, 2020.

	The rejection of claims 176-179, 196-199, and 216 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the cancellation of the claims in the amendment September 18, 2020.

	The rejection of claims 176-179 and 216 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the cancellation of the claims in the amendment September 18, 2020.

	The rejection of claims 196-199 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the cancellation of the claims in the amendment September 18, 2020.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 181 and 230 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Present claim 181 depends on present independent claim 175. Present claim 230 depends on present claim 181. Present independent claim 175 requires that both the first amphipathic helical peptide and the second amphipathic helical peptide are selected from the group consisting of SEQ ID NOs: 1, 2, 13, 14, 15, 19, and 21 (i.e. closed). All of SEQ ID NOs: 1, 2, 13, 14, 15, 19, and 21 are derived from citrus plants (see present Table 4). Therefore, the limitation of claim 181 (i.e. “wherein said first amphipathic helical peptide and said second amphipathic helical peptide are both amphipathic helical peptides derived from a plant”) and the limitation of claim 230 (i.e. “wherein the plant is a citrus plant”) do not further limit the structure of independent claim 175. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 188, 227, and 228 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Present claim 188 depends from present claim 186 which depends from independent claim 175. Present claim 227 depends from independent claim 175. Present claim 228 depends from independent claim 175. Independent claim 175 is closed with regard to the structure of the first amphipathic helical peptide and the second amphipathic helical peptide (i.e. “wherein the first amphipathic helical peptide and the second amphipathic helical peptide each comprise an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, 13, 14, 15, 19, and 21”). Present SEQ ID NO: 3 is a combination of SEQ ID NO: 1-SEQ ID NO: 23-SEQ ID NO: 24 wherein SEQ ID NO: 24 is not present in independent claim 175. Present SEQ ID NO: 4 is a combination of SEQ ID NO: 2-SEQ ID NO: 23-RRLIRRILRIL wherein RRLIRRILRIL is not one of SEQ ID NOs: 1, 2, 13, 14, 15, 19, or 21. Present SEQ ID NO: 5 is a combination of LIRLLRRILRR-SEQ ID NO: 23-RRLIRRLLRIL wherein LIRLLRRILRR and RRLIRRLLRIL are not one of SEQ ID NOs: 1, 2, 13, 14, 15, 19, or 21. SEQ ID NOs: Present SEQ ID NOs: 6-9 contain peptides other than SEQ ID NOs: 1, 2, 13, 14, 15, 19, or 21. Present SEQ ID NO: 10 is SEQ ID NO: 1-SEQ ID NO: 23-KKLIKKILKIL-SEQ ID NO: 23 wherein KKLIKKILKIL is not one of SEQ ID NOs: 1, 2, 13, 14, 15, 19, or 21 and an additional linker is present which does not follow the closed structure required by present independent claim 175 of 1st-linker-2nd. Present SEQ ID NO: 11 is GR-SEQ ID NO: 1-SEQ ID NO: 23-SEQ ID NO: 24-GP wherein SEQ ID NO: 24 is not part of the sequences in independent claim 175 and there are additions to the structure of 1st-linker-2nd of independent claim 175. SEQ ID NO: 12 contains three peptides and two linkers which does not read on present independent claim 175. In addition, present claim 188 cannot depend on present claim 186 which requires that the first and second amphipathic helical peptides are the same (e.g. SEQ ID NOs: 3-12) do not read on this limitation. See Present Table 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Please note: SEQ ID NOs: 16-18, 20, and 22 may depend from present independent claim 175 or present claim 186.

Claims 227 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Present claim 227 depends from independent claim 175. Independent claim 175 is closed with regard to the general structure (i.e. “consisting of a first amphipathic helical peptide and a second amphipathic helical peptide connected by a linker domain that comprises at least four amino acids”; i.e. 1st-linker-2nd with no additions) and the structure of the first amphipathic helical peptide and the second amphipathic helical peptide (i.e. “wherein the first amphipathic helical peptide and the second amphipathic helical peptide each comprise an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, 13, 14, 15, 19, and 21”). Present claim 227 has open comprises language regarding both the general structure of the antimicrobial peptide and the sequences in the present claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 229 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Present claim 229 is dependent on independent claim 175. Independent claim 175 is closed with regard to the structure of the first amphipathic helical peptide and the second amphipathic helical peptide (i.e. “wherein the first amphipathic helical peptide and the second amphipathic helical peptide each comprise an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, 13, 14, 15, 19, and 21”). Therefore, the length requirement for the first and second amphipathic helical peptides of 10-30 amino acids in length fails to further limit the scope of the closed structure recited in independent claim 175. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 175, 181, 182, 185, 186, 188, 218, and 227-230 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. U.S. Patent Application Publication 2016/0229894 published August 11, 2016; Wang U.S. Patent 8,722,616 issued May 13, 2014; and Jaynes et al. U.S. Patent Application Publication 2016/0101150 published April 14, 2016.
For present claims 175, 181, 182, 185, 186, 188, 218, and 227-230, Yu et al. teach amphipathic -helical peptides as antimicrobials wherein the amphipathic -helical peptides may be linked via a peptide bond and the amphipathic -helical peptides linked may be homogeneous or heterogeneous (please refer to the entire specification particularly the abstract; paragraphs 1, 8, 9, 11-16, 66-75, 83, 84).
For present claims 175, 181, 182, 185, 186, 188, 218, and 227-230, Wang teaches utilizing the Antimicrobial Peptide Database to find antimicrobial peptides including SEQ ID NO: 54 which has the same length and 100% identity to present SEQ ID NO: 13 (please refer to the entire specification particularly the abstract; columns 1, 2, 8-10, 12; Table 4).
For present claims 175, 181, 182, 185, 186, 188, 218, and 227-230, Jaynes et al. teach utilizing GPGR linkers (i.e. 100% identity and the same length as present SEQ ID NO: 23) to link two polypeptides (please refer to the entire specification particularly paragraphs 15, 16, 195-197, 464).
All the claimed elements (amphipathic -helical peptides as antimicrobials; present SEQ ID NOs: 13 and 23) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. making fusion polypeptides) with no change and/or no unexpected change in the respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because the substitution of one known element (e.g. generics of amphipathic -helical peptides as antimicrobials and peptide linkers) for another (e.g. species of present SEQ ID NOs: 13 and 23) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 (a) as being unpatentable over Yu et al.; Wang; and Jaynes et al. for claims 175, 181, 182, 185, 186, 188, 218, and 227-230 were considered but are not persuasive for the following reasons.
	Applicants contend that Yu et al. does not teach flexible peptide linkers or any of SEQ ID NOs: 1, 2, 13, 14, 15, 19, or 21. Applicants contend that the flexible linkers taught by Jaynes et al. would be incompatible with the rigid linker requirements of Yu et al. and point to Eisai Co. Ltd. V. Dr. Reddy’s Labs., Ltd., 533 F.3d 1353, (Fed. Cir. 2008) regarding “the proposed modification would have destroyed an advantageous property of the prior art compound”.
	Applicants’ arguments are not convincing since the teachings of Yu et al.; Wang; and Jaynes et al. render the antimicrobial peptide of the instant claims prima facie obvious. 
	Yu et al. teach amphipathic -helical peptides as antimicrobials wherein the amphipathic -helical peptides may be linked via a peptide bond and the amphipathic -helical peptides linked may be homogeneous or heterogeneous (please refer to the entire specification particularly the abstract; paragraphs 1, 8, 9, 11-16, 66-75, 83, 84). Yu et al. is utilized to demonstrate that amphipathic -helical peptides can be linked together.
	Jaynes et al. teach anti-inflammatory peptides wherein the anti-inflammatory peptides may be linked via a peptide linker including GPGR linkers (i.e. 100% identity and the same length as present SEQ ID NO: 23) or a peptide bond wherein the anti-inflammatory peptides can be homogenous or heterogeneous (please refer to the entire specification particularly paragraphs 15, 16, 195-197, 464; Table 9). Jaynes et al. is utilized to teach that short peptide linkers may be utilized to link two peptides.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Jaynes et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Jaynes et al. provides alternative linkers to mere peptide bonds. One of skill in the art would look to the art as a whole regarding different ways that two peptides could be linked together. Flexible peptide linkers are well-known in the prior art and one of skill in the art would readily found various references utilizing flexible peptide linkers to link together two peptides. See Chen et al., 2013, Fusion protein linkers: Property, design, and functionality, Advanced Drug Delivery Reviews, 65: 1357-1369 and He et al. U.S. Patent Application Publication 2011/0085989 published April 14, 2011. 
  "The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Regarding, Eisai Co. Ltd. V. Dr. Reddy’s Labs., Ltd., 533 F.3d 1353, (Fed. Cir. 2008), the present rejection can not be correlated to the decision in Eisai Co. Ltd. V. Dr. Reddy’s Labs., Ltd. since (1) all of the limitations of the claim have been taught by the prior art, (2) the peptide bond linking the amphipathic -helical peptides was not deemed advantageous over other linkages or specifically flexible peptide linkers, and (3) various references are known in the prior art discussing the benefits of utilizing flexible peptide linkers (see Chen et al., 2013, Fusion protein linkers: Property, design, and functionality, Advanced Drug Delivery Reviews, 65: 1357-1369 and He et al. U.S. Patent Application Publication 2011/0085989 published April 14, 2011).

Claims 175, 181, 182, 185, 186, 188, 218, and 227-230 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. U.S. Patent Application Publication 2011/0085989 published April 14, 2011; Wang U.S. Patent 8,722,616 issued May 13, 2014; and Jaynes et al. U.S. Patent Application Publication 2016/0101150 published April 14, 2016.
For present claims 175, 181, 182, 185, 186, 188, 218, and 227-230, He et al. teach antimicrobial peptides comprising amphipathic  helical peptides which may be attached to a second antimicrobial peptide via a peptide linker wherein the fusion polypeptides can have enhanced antimicrobial properties (please refer to the entire specification particularly the abstract; paragraphs 10, 13, 34-56, 60-62, 72-94).
For present claims 175, 181, 182, 185, 186, 188, 218, and 227-230, Wang teaches utilizing the Antimicrobial Peptide Database to find antimicrobial peptides including SEQ ID NO: 54 which has the same length and 100% identity to present SEQ ID NO: 13 (please refer to the entire specification particularly the abstract; columns 1, 2, 8-10, 12; Table 4).
For present claims 175, 181, 182, 185, 186, 188, 218, and 227-230, Jaynes et al. teach utilizing GPGR linkers (i.e. 100% identity and the same length as present SEQ ID NO: 23) to link two polypeptides (please refer to the entire specification particularly paragraphs 195, 196, 464).
All the claimed elements (amphipathic -helical peptides as antimicrobials; present SEQ ID NOs: 13 and 23) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. making fusion polypeptides) with no change and/or no unexpected change in the respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because the substitution of one known element (e.g. generics of amphipathic -helical peptides as antimicrobials and peptide linkers) for another (e.g. species of present SEQ ID NOs: 13 and 23) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 (a) as being unpatentable over He et al.; Wang; and Jaynes et al. for claims 175, 181, 182, 185, 186, 188, 218, and 227-230 were considered but are not persuasive for the following reasons.
	Applicants contend that He et al. does not teach any of SEQ ID NOs: 1, 2, 13, 14, 15, 19, or 21 and that He et al. teaches unpredictability with regard to flexible peptide linkers.
	Applicants’ arguments are not convincing since the teachings of He et al.; Wang; and Jaynes et al. render the antimicrobial peptides of the instant claims prima facie obvious. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Regarding paragraphs 170 and 176 and Table 8, He et al. teach that of the three linkers tested for 2C-4 (i.e. FRW-9, FRW-10, and FRW-11), two had similar bacterial killing kinetics as no linker (i.e. FRW-8). While there was a difference for 2C-3 (e.g. no linker had shorter bacterial killing kinetics), this does not disparage the entire class of flexible peptide linkers (see paragraph 170 and Table 8). He et al. at paragraph 176 teach that the data is unclear with regard to the impact of linker regions between AMP segments which again does not disparage the entire class of flexible peptide linkers. Please also refer to Table 7 where several different peptides in combination with three different linkers have bactericidal activity. Therefore, a single peptide which is better without a linker does not discredit the other various peptides with linkers that retain antibacterial properties. Biological sciences as a whole have a certain level of inherent unpredictability. This is why experimentation is necessary. However, a single peptide out of several would not be deemed unduly unpredictable in the art as a whole.
	Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Obviousness does not require absolute predictability, however, at least some degree of predictability is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publications 2015/0252380, 2012/0316104, 2010/0130430, 2009/0136914, 2009/0036307, 2008/0286210, and 2008/0207492.
U.S. Patent 5,876,731

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658